323 S.W.3d 83 (2010)
James R. DAVIS, Appellant,
v.
Vickie J. WEIBLE, et al., Respondents.
No. ED 94536.
Missouri Court of Appeals, Eastern District, Division Two.
October 12, 2010.
James R. Davis, Farmington, MO, Appellant Acting Pro se.
Chris Koster, Attorney General, Barbara Ann Crancer, Assistant Attorney General, Jefferson City, MO, for Respondents.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
James R. Davis appeals the judgment dismissing his declaratory judgment action against Vickie J. Weible, et al. No error of law appears. An extended opinion would have no precedential value. We affirm the judgment of the trial court under Rule 84.16(b).